DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8-19, 22 and 26-28 are pending per Applicant’s 07/08/2021 amendment.  Claims 1, 13, 22, and 26-28 are amended.  Claims 6, 7, 20, 21, and 23-25 were previously canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed with respect to 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant makes the following arguments:
Applicant’s claims are not directed to a judicial exception at least because they recite particular elements that integrate the claims to a practical application, e.g. a shelf allocation assistance apparatus.  Remarks p. 11
In support, of this argument Applicant sites to the newly added claim elements of “recognize, from a captured image obtained by the imaging device, a plurality of products displayed on a product shelf that are desired to be sold by a seller, have a greater stock quantity than other products, or have a best-before date, an expiration date or a validity date that is due to expire before other products”.  The amended portion of the claim is not tied to any of the other elements of the claimed invention.  This information is simply scanned from the captured image.  None of the subsequent step base any of their actions on the product traits of “desired to be sold by a seller, have a greater stock quantity than other products, or have a best-before date, an expiration date or a validity date that is due to expire before other products”.  Since none of these traits are used they cannot provide a practical application of the identified abstract idea.
The crux of the claim is based on predicting sales data for the shelf allocation candidates.  Where the shelf allocation candidates are a combination of recognized product and determined products. Where the determination of shelf allocation candidates is a black box in the claim.  That is to say that the claim is silent on how the determination is made.  The claim is also silent on how the recognized product are recognized from the captured image – another black box element of the claim.
Without further explanation of or tying the amended elements in the claim it is not clear to the examiner how they provide for a practical application of the identified abstract idea.  Under the 35 USC 101 analysis a claim that integrates a judicial 
For all the reasons given above the rejection of the previous Office action is maintained. 
Applicant’s claims are eligible for the similar reasons as claims found eligible by the Federal Circuit in Core Wireless . . . the claims . . . focused on a specific improvement in displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer, Applicant’s claims focus on a novel and specific technological improvement over the existing techniques performed by existing prior art systems.  Remarks p. 14
Respectfully, the Office disagrees with Applicant’s accretion.  The MPEP provides “An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018)” MPEP 2106.05(a)(I)(x).  
The instant claims do not provide an improvement akin to that of an improved interface/display of information.  The interface/display is a technical feature of the Core Wireless invention – one that only exist electronically.  The instant claims are directed towards planning product placement for physical display in an actual brick and mortar 
In a Step 2B analysis, an additional element (or combination of elements is not well-understood, routine or conventional unless the examiner finds, and expressly support a rejection in writing. Remarks p. 15.
Respectfully, the Office notes that Applicant’s interpretation of Berkheimer’s art support amount to an art rejection which is not required under 35 USC 101. Further the in the response to argument in the previous and the explanation below cites to Applicant’s specification to show that the additional elements (hardware/hardware functions factual findings) of the claim are well-understood, routine or conventional in the art, also see MPEP 2106.05(d).   
The previous Office action indicated that the additional elements of the claim were not significantly more than the abstract idea because they were found to be “insignificant extra solution activity”.  The Berkheimer memo sought to specifically “clarify how the USPTO is determining subject matter eligibility . . . address[ing] the limited question of whether an additional element (or combination of additional elements) represents well-understood, routine, conventional activity.”  Since the additional elements of the claim were found to be “insignificant extra solution activity” the Berkheimer memo does not apply to the Office’s write up of the rejection.
Berkheimer memo did apply no additional evidence is needed to show that the hardware elements of the claim and their functions are well-understood, routine, conventional activity.  In the “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)” Memorandum it is stated “In a step 2B analysis, an additional element . . . is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Berkheimer Memorandum, dated 04/19/2018 at p.3.
The instant specification (as published 2018/0181913) is silent with respect to the claimed “processor”, but does describe “Hardware of an information processing apparatus (computer) 90 illustrated in FIG. 14 includes a CPU (Central Processing Unit) 91, a communication interface (I/F) 92, an input/output user interface 93, a ROM (Read Only Memory) 94, a RAM (Random Access Memory) 95, a storage device 97, and a drive device 98 for a computer-readable storage medium 99, and these components are connected via a bus 96.” (Spec. [138]) The instant specification describes any generic, 
The instant specification (as published 2018/0181913) describes the claimed “imaging device” as “he imaging device 500 may be, for example, a terminal having an imaging function, such as a mobile phone terminal, a smartphone, a digital camera, or a tablet, or may be a monitoring camera installed in a store.” (Spec. [114]) The instant specification describes any generic, general-purpose, off-the-shelf, commercially available device that takes pictures.
Since the specification describes the component to such a high level of generality, the Office only needs to show that the “specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or equivalent term), as a commercially available product”.  For all the reasons given above the rejection of the previous Office action is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-19, 22 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example independent claim 1 has been amended to recite “recognize, from a captured image obtained by the imaging device, a plurality of products displayed on a product shelf that are desired to be sold by a seller, have a greater stock quantity than other products, or have a best-before date, an expiration date or a validity date that is due to expire before other products”.  This amendment is not support by the instant specification.
The specification expressly discloses, “The recognition unit 170 receives, from the imaging device 500, the captured image obtained by capturing an image of the product shelf 20 by the imaging device 500. Further, the recognition unit 170 recognizes the products included in the captured image from the captured image by referring to the information for recognizing the products stored in the product information storage unit 180. As a method for the recognition unit 170 to recognize the products, for example, a local feature amount, template, brightness, edge, outer shape, shape, color information, or depth may be used, or information other than these pieces of information may be used. The method for the recognition unit 170 to recognize the products is not particularly limited and a typical recognition method may be employed”. (Spec. [95])

The specification further discloses “Information about the inventories managed by the inventory management apparatus 200 includes a product name, the number of products, a product type, and the like but this example embodiment is not limited to these examples. For example, the information about the inventories may include a period of each product (a validity date, an expiration date, or a best-before date).” (Spec [27]).
It is clear from the specification that the amended elements of “that are desired to be sold by a seller, have a greater stock quantity than other products, or have a best-before date, an expiration date or a validity date that is due to expire before other products” are not recognized, read, or other wised determined directly from the captured image.  The other independent claims have been similarly amended. Support for these amendments are similar not found in the instant specification; therefore they are rejected base on similar reasoning.
The dependent claims do not clarify the issues raised above; therefore these claims are also rejected for the reasoning given above.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-19, 22 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without significantly more. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1 - 5, 8 - 12 and 26 are to an apparatus (machine); claims 13 – 19 and 27 are to a system (machine); and claim 22 and 28 is to a method (process). 
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes.  Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8. Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
Claim 1. A shelf allocation assistance apparatus comprising: 
an imaging device
at least one memory configured to store instructions; and
at least one processor configured to execute the instructions to:
recognize, from a captured image obtained by the imaging device, a plurality of products displayed on a product shelf that are 
recognize, from the captured image, a location on the product shelf where no product is displayed;
	determine a product to be displayed at the location;
generate a plurality of shelf allocation candidates including the recognized products and the determined product, the recognized products and the determined product being different products; 
automatically calculate a prediction of sales the plurality of shelf allocation candidates based on a relationship between a positional relationship among products displayed on the product shelf and sales of products; 
select shelf allocation candidate data to be displayed at the location, based on a result of the prediction, from the generated plurality of shelf allocation candidate data:
transmit the selected shelf allocation candidate data to the user terminal and display the shelf allocation candidate data at the user terminal at an available slot corresponding to the location based on the prediction. 

The Office finds the steps of “determine”, “generate”, “calculate” and “select” steps to be steps that are performed in the mind as a mental process of evaluating, but for the recitation of the generic component.  The steps are found to be an indication of akin to the human mental process of evaluations, judgements, and opinions.  The computer here is invoked merely as a tool to aid in the mental process.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.  

Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application the additional limitations are simply insignificant extra solution activity. When the additional elements are considered individually and as part of the ordered combination are not significantly more than the abstract idea; therefore they cannot transform the abstract idea into patent eligible subject. 
Additionally, these limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamashita (US 10,872,264) teaches a shelf space allocation management device manages products allocated on shelves aligned in a store by use of an image captured by an imaging device. The shelf space allocation management device acquires an image including a position assumed to be changed in allocation status of each product on each shelf, it determines whether the type and the allocation status of each product reflected in the image match the predetermined type and the predetermined allocation status; then, it determines whether to execute a product allocation inspection based on the determination result.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Examiner, Art Unit 3623